Exhibit 10.2
 
RESTRICTED STOCK AWARD AGREEMENT
 
SNAP INTERACTIVE, INC.
AMENDED AND RESTATED 2011 LONG-TERM INCENTIVE PLAN
 
1.      Grant of Award.  Pursuant to the Snap Interactive, Inc. Amended and
Restated 2011 Long-Term Incentive Plan (the “Plan”) for Employees, Contractors,
and Outside Directors of Snap Interactive, Inc., a Delaware corporation (the
“Company”),


        Darrell Lerner       
 (the “Participant”)


has been granted a Restricted Stock Award in accordance with Section 6.3 of the
Plan.  The number of restricted shares of Common Stock awarded under this
Restricted Stock Award Agreement (this “Agreement”) is one hundred fifty
thousand (150,000) shares (the “Awarded Shares”).  The “Date of Grant” of this
Award is January 31, 2013.


2.      Subject to Plan.  This Agreement is subject to the terms and conditions
of the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement.  To the extent the terms of
the Plan are inconsistent with the provisions of the Agreement, this Agreement
shall control.  The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan.  This Agreement is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.


3.      Vesting.  Except as specifically provided in this Agreement and subject
to certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be vested as follows:


One hundred percent (100%) of the total Awarded Shares shall vest on the tenth
(10th) anniversary of the Date of Grant, provided the Participant is employed by
(or if the Participant is an Outside Director or Contractor, is providing
services to) the Company or a Subsidiary on such date.


Notwithstanding the foregoing, one hundred percent (100%) of the unvested
Awarded Shares immediately shall vest (i) on the date of a Change in Control,
provided the Participant is employed by (or if the Participant is an Outside
Director or Contractor, is providing services to) the Company or a Subsidiary on
such date; and (ii) on the date of the Participant’s Termination of Service
without “cause” (as such term is defined in the written employment or consulting
agreement between the Company and the Participant that is in effect on the date
of the Participant’s Termination of Service).  For purposes of clarity, if the
Company decides not to renew any written employment agreement or consulting
agreement between the Company and the Participant without “cause” (as such term
is defined in such agreement), and the Participant suffers a Termination of
Service in connection with such non-renewal, then the Participant’s Termination
of Service shall be treated as a Termination of Service without “cause” for
purposes of this Agreement.


4.      Forfeiture of Awarded Shares.  Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date that the Participant
suffers a Termination of Service for any reason.  Upon forfeiture, all of the
Participant’s rights with respect to the forfeited Awarded Shares shall cease
and terminate, without any further obligations on the part of the Company.
 
 
1

--------------------------------------------------------------------------------

 


5.      Restrictions on Awarded Shares.  Subject to the provisions of the Plan
and the terms of this Agreement, from the Date of Grant until the date the
Awarded Shares are vested in accordance with Section 3 and are no longer subject
to forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares.  Except for
these limitations, the Committee may in its sole discretion, remove any or all
of the restrictions on such Awarded Shares whenever it may determine that, by
reason of changes in applicable laws or changes in circumstances after the date
of this Agreement, such action is appropriate.


6.      Legend.  The following legend shall be placed on all certificates issued
representing Awarded Shares:


On the face of the certificate:


“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”


On the reverse:


“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Snap Interactive, Inc. Amended
and Restated 2011 Long-Term Incentive Plan, a copy of which is on file at the
principal office of the Company in New York, New York and that certain
Restricted Stock Award Agreement dated as of January 31, 2013, by and between
the Company and Darrell Lerner.  No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan and Agreement.  By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan and Agreement.”


The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:


“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.
 
 
2

--------------------------------------------------------------------------------

 


7.      Delivery of Certificates.  Certificates for Awarded Shares free of
restriction under this Agreement shall be delivered to the Participant promptly
after, and only after, the Restriction Period has expired without forfeiture
pursuant to Section 4.  In connection with the issuance of a certificate for
Restricted Stock, the Participant shall endorse such certificate in blank or
execute a stock power in a form satisfactory to the Company in blank and deliver
such certificate and executed stock power to the Company.


8.      Rights of a Stockholder.  Except as provided in Section 4 and Section 5
above, the Participant shall have, with respect to the Awarded Shares, all of
the rights of a stockholder of the Company, including the right to vote the
shares, and the right to receive any dividends thereon.


9.      Voting.  The Participant, as record holder of the Awarded Shares, has
the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.


10.     Adjustment to Number of Awarded Shares.  The number of Awarded Shares
shall be subject to adjustment in accordance with Articles 11-13 of the Plan.


11.     Specific Performance.  The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


12.     Participant’s Representations.  Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he will not acquire any Awarded
Shares, and that the Company will not be obligated to issue any Awarded Shares
to the Participant hereunder, if the issuance of such shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority.  Any determination in this connection
by the Company shall be final, binding, and conclusive.  The rights and
obligations of the Company and the rights and obligations of the Participant are
subject to all applicable laws, rules, and regulations.


13.     Investment Representation.  Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his execution hereof, the Participant represents and warrants to the Company
that all Common Stock which may be purchased and or received hereunder will be
acquired by the Participant for investment purposes for his own account and not
with any intent for resale or distribution in violation of federal or state
securities laws.  Unless the Common Stock is issued to him in a transaction
registered under the applicable federal and state securities laws, all
certificates issued with respect to the Common Stock shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.


14.     Participant’s Acknowledgments.  The Participant acknowledges that a copy
of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions thereof.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.


15.     Law Governing.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).
 
 
3

--------------------------------------------------------------------------------

 


16.     No Right to Continue Service.  Nothing herein shall be construed to
confer upon the Participant the right to continue to provide services to the
Company or any Subsidiary as a Contractor or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as a
Contractor at any time.


17.     Legal Construction.  In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


18.     Covenants and Agreements as Independent Agreements.  Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.


19.     Entire Agreement.  This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter.  All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.


20.     Parties Bound.  The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.  No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.


21.     Modification.  No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.


22.     Headings.  The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


23.     Gender and Number.  Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
 
4

--------------------------------------------------------------------------------

 


24.     Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:


a.      Notice to the Company shall be addressed and delivered as follows:


Snap Interactive, Inc.
462 7th Avenue, 4th Floor
New York, NY 10018
Attn:                                          
Fax:                                            


b.      Notice to the Participant shall be addressed and delivered as set forth
on the signature page.


25.     Tax Requirements.  The Participant is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any federal,
state, local, or other taxes required by law to be withheld in connection with
this Award.  The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this
Award.  Such payments shall be required to be made when requested by the Company
and may be required to be made prior to the delivery of any certificate
representing shares of Common Stock.  Such payment may be made (i) by the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the Participant to
the Company of shares of Common Stock, other than (A) Restricted Stock, or (B)
Common Stock that the Participant has acquired from the Company within six (6)
months  prior thereto, which shares so delivered have an aggregate Fair Market
Value that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding payment; (iii) if the Company, in its
sole discretion, so consents in writing, the Company’s withholding of a number
of shares to be delivered upon the vesting of this Award, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii).  The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Participant.
 
* * * * * * * *


[Remainder of Page Intentionally Left Blank.
Signature Page Follows]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.
 

 
COMPANY:
 
Snap Interactive, Inc.
           
By:
/s/ Jon D. Pedersen, Sr.
    Name:
Jon D. Pedersen, Sr.
    Title:
Chief Financial
Officer                                                                
 

 

 
PARTICIPANT:
            /s/ Darrell Lerner     Signature             Name:
Darrell Lerner                                                      
    Title:
141 Great Neck Rd., Apt. 2H
      Great Neck, NY  11021  

 
 
6


--------------------------------------------------------------------------------